DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3 and 5-17 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Dec. 6, 2021 has been entered and made of record.  

Allowable Subject Matter
	Claims 1-3 and 5-17 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “the applicant … has incorporated the subject matter of claim 4 into independent claim 1” (Remarks, p. 6).
Accordingly, the closest known prior art, i.e., Bonge, Jr. (US 2016/0015004 A1), Kim et al. (US 2007/0191913 A1), Koplin (US 2015/0122199 A1), Gotts (US 2019/0104707 A1), So et al. (US 2016/0100552 A1), Van Curen et al. (US 2017/0208775 A1), Kusakawa et al. (US 2018/0365962 A1), Gotts (US 2018/0184618 A1) and Tran (US 2020/0267936 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the first working state of the selected training mode is that the selected training mode is in an off state”.
As to claims 2-3 and 5-17, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 10, 2022



***